EXHIBIT 10.1

 

XPEDITE SYSTEMS, INC.

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is made and entered into by and between XPEDITE
SYSTEMS, INC. a Delaware corporation (the “Company”), and TRAVIS LEE PROVOW (the
“Employee”), as of August 1, 2003 (the “Effective Date”).

 

BACKGROUND STATEMENT

 

The Company is engaged in the business of designing, developing, marketing,
selling and provisioning multimedia business communication and transaction
services, including campaign management e-mail and voice services, electronic
invoicing and payment, and high-volume broadcast messaging applications,
utilizing automated platforms and the following modes of communication: e-mail,
secure e-mail, wireless, voice and fax (the “Business”). The Business is
conducted within the United States and various countries around the world. The
Company considers it to be in its best interest to enter into this Agreement
with the Employee; and the Employee is willing to render such services to the
Company in accordance with the provisions of this Agreement.

 

THEREFORE, in consideration of and reliance upon the foregoing Background
Statement and the representations, warranties and covenants contained in this
Agreement, and other good and valuable consideration, the Company and the
Employee agree to the following:

 

TERMS

 

Section 1. Duties. The Company hereby employs the Employee as President of the
Company. The Employee will have the powers, duties and responsibilities from
time to time assigned to him by the Chief Executive Officer of PTEK Holdings,
Inc. (“PTEK”). The Employee will be the President of the Company and his duties
will include those normally associated with the President of a corporation,
including day-to-day management responsibility for the sales and operations and
global profit and loss responsibility of the Company, subject to the direction
and control of the Chief Executive Officer of PTEK. Employee will have shared
responsibility for product strategy and development, finance and corporate
development related to the Company. In the event of a Change of Control (as
defined below) of the Company or PTEK, the term “Chief Executive Officer of
PTEK” will be replaced with the “Board of Directors” of the Company or PTEK, as
applicable. The Employee will devote substantially all of his business time to
faithfully and industriously perform his duties and promote the business and
best interests of the Company. The Employee’s duties hereunder are to be
performed at PTEK’s corporate offices located in Atlanta, Georgia; provided,
however, the Employee will be required to spend as much time as necessary at the
Company’s corporate offices in Tinton Falls, New Jersey and other locations in
North America, Europe and Asia in order to carry out his duties hereunder.



--------------------------------------------------------------------------------

Section 2.    Compensation.

 

Section 2.1. Base Salary. During the term of the Employee’s employment under
this Agreement, the Company will pay the Employee an annual base salary of three
hundred fifty-thousand dollars ($350,000.00), payable in accordance with the
Company’s standard payroll practices.

 

Section 2.2. Bonus Compensation.

 

(a)    In addition to his base salary, the Employee will be entitled to earn a
base bonus and an annual incentive bonus for each calendar year during the term
of this Agreement in the amounts determined in sections 2.2 (b) and (c) below
based on (i) the Company achieving its quarterly and annual targets for revenue
(“Revenue”), earnings before interest, taxes, depreciation and amortization
(“Ebitda”) and capital expenditures (“Capex”), and (ii) any other individual
achievement metrics as determined by the Chief Executive Officer of PTEK. The
weighting of the targets for the bonus shall be determined by the Chief
Executive Officer of PTEK. Revenue, Ebitda and Capex targets and actual Revenue,
Ebitda and Capex shall be determined by the Company in the same manner as for
other senior corporate officers of the Company.

 

(b)    The Employee’s target base bonus for each calendar year will be equal to
fifty percent (50%) of his annual base salary for such year, subject to a
sliding scale adjustment described below, with 80% of the target bonus allocated
to achievement of cumulative quarterly targets (i.e., 20% per quarter) and 20%
allocated to achievement of annual targets. The target base bonus will be based
on Revenue, Ebitda, Capex and any individual achievement metrics weighted in the
percentages to be determined by the Chief Executive Officer of PTEK on an annual
basis. Employee will be entitled to a portion or full payment of the bonus
applicable to each target metric based on a percentage achievement of the target
metrics as follows:

 

Percentage of

Target (e.g.,

Revenue,

Ebitda, Capex,

etc.)

--------------------------------------------------------------------------------

 

Percentage of

Bonus Earned

for each

Target Metric

--------------------------------------------------------------------------------

90%-94.99%

  70%  

95%-99%    

  85%  

100%            

  100%

 

(c) The Employee’s target incentive bonus for each calendar year will be equal
to fifty percent (50%) of his annual base salary for such year, based on
achievement of one hundred five percent (105%) and above of the annual incentive
bonus target metrics. The bonus will be based on Revenue, Ebitda, Capex and any
individual

 

-2-



--------------------------------------------------------------------------------

achievement metrics weighted in the percentages to be determined by the Chief
Executive Officer of PTEK on an annual basis. Employee will be entitled to a
portion or full payment of the bonus applicable to each target metric based on a
percentage achievement of the target metrics as follows

 

Percentage of

Target (e.g.,

Revenue,

Ebitda, Capex,

etc.)

--------------------------------------------------------------------------------

 

Percentage of

Annual

Incentive

Bonus Earned

for each

Target Metric

--------------------------------------------------------------------------------

105%-109.99%

  25%   

110%-114.99%

  50%   

115%-119.99%

  75%   

120%               

  100% 

 

The timing of determination and the date of payment of the Bonus would be
consistent with the payment dates for the other senior officers of PTEK or the
Company.

 

Section 2.3. Employee Benefits. During the term of his employment under this
Agreement, the Employee will be entitled to participate in all employee benefit
programs, including pension and profit-sharing plans, and any medical, health,
dental, disability and other insurance programs and any fringe benefits
generally available to other senior executives of the Company. The Company shall
pay Employee’s membership dues at the Hawks Ridge Country Club during the term
of his employment.

 

Section 2.4. Reimbursement of Expenses. The Company will reimburse the Employee,
in accordance with the Company’s policies, for all reasonable expenses incurred
by the Employee in performing his duties hereunder. Notwithstanding the
foregoing, the Company will have no obligation to pay reimbursements under this
Section 2.4 unless the Employee submits timely reports of his expenditures to
the Company in the manner prescribed by the Company and the rules and
regulations underlying Section 162 of the Internal Revenue Code, as amended (the
“Code”).

 

Section 2.5. Vacation. The Employee will be entitled to three (3) weeks paid
vacation annually in accordance with the Company’s policies.

 

Section 2.6. Automobile Allowance. During the term of his employment under this
Agreement, the Company will pay the Employee a monthly automobile allowance of
one thousand dollars ($1,000.00), payable in accordance with the Company’s
standard payroll practices.

 

-3-



--------------------------------------------------------------------------------

Section 3.    Term of Employment. Subject to Section 4 hereof, the Employee’s
initial term of employment under this Agreement will begin on the Effective Date
and will expire on July 31, 2006.

 

Section 4.    Termination of Employment.

 

Section 4.1. Automatic Termination. The Employee’s employment hereunder will
terminate automatically upon the death of the Employee.

 

Section 4.2. Termination by the Company.

 

(a)     The Company may terminate the Employee’s employment under this Agreement
for “Cause,” which shall consist of any of the following: (i) the commission by
the Employee of a willful act (including, without limitation, a dishonest or
fraudulent act) or a grossly negligent act, or the willful or grossly negligent
omission to act by the Employee, which is intended to cause, causes or is
reasonably likely to cause material harm to the Company or any of its affiliates
(including harm to the business reputation of the Company or any of its
affiliates); (ii) the indictment of the Employee for the commission or
perpetration of any felony or any crime involving dishonesty, moral turpitude or
fraud; (iii) the breach by the Employee of any material term or covenant of this
Agreement and such breach is not cured, if it is susceptible to cure, within
thirty (30) days following receipt of notice from the Company setting forth the
allegations of Cause; or (iv) the failure of the Employee to devote
substantially all of his business time to the Company’s business and affairs as
provided in Section 1 hereof.

 

(b)     If the Company terminates the Employee’s employment under this Agreement
without Cause either before a Change in Control, or more than twelve (12) months
after a Change in Control, the Employee will be entitled to receive (i)
severance pay equal to one hundred percent (100%) of the Employee’s annual base
salary in effect on the date of termination (the “Termination Date”), plus (ii)
the cost of the Employee’s COBRA coverage over the twelve (12) month period
following the Termination Date, both payable in accordance with the Company’s
payroll practices over such twelve (12) month period. Such COBRA coverage shall
be the same as was in effect on the Termination Date.

 

(c)     If, during the twelve (12) month period following a Change in Control,
the Employee’s employment with the Company is terminated by the Company for any
reason other than Cause, the Employee will be entitled to receive (A) severance
pay equal to two hundred percent (200%) of the Employee’s annual base salary in
effect on the Termination Date, plus (B) the cost of the Employee’s COBRA
coverage over the twenty-four (24) month period following the Termination Date
(determined based on the amount per month that would be due for COBRA coverage
during the initial 18 month COBRA coverage period), both payable in accordance
with the Company’s payroll practices over such twenty-four (24) month period.
Such COBRA coverage shall be the same as was in effect on the Termination Date.

 

-4-



--------------------------------------------------------------------------------

(d)     For the purposes of this Agreement, a “Change in Control” shall mean the
occurrence of any of the following events:

 

(i)     An acquisition (other than directly from PTEK) of any voting securities
of PTEK (“Voting Securities”) by any “Person” (as the term person is used for
purposes of Section 13(d) or 14(d) of the Securities Exchange Act of 1934 (the
“1934 Act”)) immediately after which such Person has “Beneficial Ownership”
(within the meaning of Rule 13d-3 promulgated under the 1934 Act) of twenty-five
percent (25%) or more of the combined voting power of PTEK’s then outstanding
Voting Securities; provided, however, that in determining whether a Change in
Control has occurred, Voting Securities that are acquired in an acquisition by
(A) an employee benefit plan (or a trust forming a part thereof) maintained by
(I) PTEK or (II) any corporation or other person of which a majority of its
voting power or its equity securities or equity interests are owned directly or
indirectly by PTEK (a “Subsidiary”), or (B) PTEK or any Subsidiary, or (C) any
Person in connection with a “Non-Control Transaction” (as hereinafter defined),
shall not constitute an acquisition for purposes for this clause (i); or

 

(ii)     The individuals who, as of the date of this Agreement, are members of
the Board of Directors of PTEK (the “Incumbent Board”) cease for any reason to
constitute at least sixty percent (60%) of the Board; provided, however, that if
the election, or nomination for election by PTEK’s shareholders, of any new
director was approved by a vote of at least eighty percent (80%) of the
Incumbent Board, such new director shall for purposes of this Agreement, be
considered as a member of the Incumbent Board; provided, further, however, that
no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual or
threatened “Election Contest” (as described in Rule 14a-11 promulgated under the
1934 Act) or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board (a “Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest; or

 

(iii)     Approval by the shareholders of PTEK of:

 

  (A) a merger, consolidation or reorganization involving PTEK, unless:

 

(I)    the shareholders of PTEK, immediately before such merger, consolidation
or reorganization, own, directly or indirectly, immediately following such a
merger, consolidation or reorganization, at least two-thirds (2/3) of the
combined voting power of the outstanding voting securities of the corporation
resulting from such merger, consolidation or reorganization (the “Surviving
Corporation”) in substantially the same proportion as their ownership of the
Voting Securities immediately before such merger, consolidation or
reorganization, and

 

-5-



--------------------------------------------------------------------------------

(II)    the individuals who were members of the Incumbent Board immediately
prior to the execution of the agreement providing for such merger, consolidation
or reorganization constitute at least eighty percent (80%) of the members of the
board of directors of the Surviving Corporation. (A transaction in which both of
clauses (I) and (II) above shall be applicable is hereinafter referred to as a
“Non-Control Transaction.”); or

 

(B)     A complete liquidation or dissolution of PTEK; or

 

(C)     An agreement for the sale or other disposition of all or substantially
all of the assets of PTEK to any Person (other than a transfer to a Subsidiary);
or

 

(D)     A transaction in which PTEK recapitalizes itself and uses the proceeds
of such a recapitalization to buy back or tender common stock or declares a
special cash dividend in excess of $.50 per share of common stock; or

 

(iv)     A sale of all or substantially all of the stock or assets of the
Company through a merger, share exchange or sale and the Employee does not
become employed by PTEK or a PTEK affiliate as of the closing date of such sale,
merger or other transaction.

 

Section 4.3. Termination by the Employee. The Employee may terminate his
employment under this Agreement by giving the Company at least thirty (30) days
prior written notice.

 

Section 4.4. Compensation Upon Termination. In the event the Company terminates
the Employee’s employment hereunder for any reason other than Cause, or if the
Employee terminates his employment pursuant to Section 4.3, the Company will pay
to the Employee, in addition to any amounts payable pursuant to Section 4.2, his
accrued base salary through the termination date and a pro rata portion of any
bonus earned by the employee with respect to the calendar year in which the
termination occurs, which will be paid within a reasonable period of time after
the amount of his bonus is determined. In the event the Company terminates the
Employee’s employment hereunder for Cause, the Company will pay to the Employee
his accrued base salary through the termination date, but the Employee will not
be entitled to any bonus compensation with respect to the calendar year in which
termination occurs, including any bonus compensation that has been earned but
not paid as of the termination date.

 

Section 5.    Restrictive Covenants.

 

Section 5.1. Prohibited Activities. During the Restricted Period (as defined
below), the Employee will not, directly or indirectly, for the Employee’s own
account or for or on behalf of any other person or entity, whether as an owner,
operator, officer, director, employee, partner, principal, joint venturer,
consultant, investor, shareholder or independent contractor:

 

-6-



--------------------------------------------------------------------------------

(a)     Non-competition. Perform, within a 75-mile radius of each of the
locations set forth on Exhibit A attached hereto (collectively, the
“Territory”), executive management, sales or administrative services of
substantially the same nature or character as those provided to the Company by
the Employee for or on behalf of any business or other entity engaged in the
Business or in competition with the Company. Executive acknowledges and agrees
that in connection with his performance of the duties set forth in Section 1,
Executive will be performing services and have overall responsibility for each
of the office locations set forth in Exhibit A attached hereto.

 

(b)     Non-solicitation. Solicit for the purpose of engaging in the Business or
competing with the Company any (i) customers of the Company who were customers
of the Company during the one (1) year period preceding Employee’s termination
and with whom the Employee had material contact (defined as direct or indirect
influence over any goodwill generated with such customer either through the
Employee’s communications with such customer or by virtue of the Employee’s
status as a key employee of the Company), or (ii) prospective customers of the
Company who, within two (2) years prior to Employee’s termination, had been the
subject of individually targeted solicitation by Company representatives to
become a customer of the Company and where the Employee supervised and/or
participated in such solicitation activities.

 

(c)     Non-recruitment. Solicit or induce, or attempt to solicit or induce, any
of the Company’s employees, consultants, or independent contractors to terminate
their relationship with the Company or to establish a relationship with a
competitor of the Company of substantially the same nature or character
theretofore existing with respect to the Company.

 

(d)     Non-disparagement. Speak or act in any manner that is intended to, or
does in fact, damage the goodwill or the business or reputation of the Company.

 

For purposes of this Agreement, the Restricted Period will be a period beginning
on the Effective Date and continuing for a period of one (1) year after the
termination or expiration of the Employee’s employment hereunder, regardless of
the reason for such termination or expiration. The foregoing notwithstanding,
the Employee may own up to five percent (5%) of any class of securities
registered pursuant to the 1934 Act of any corporation engaged in competition
with the Company so long as the Employee does not otherwise (i) participate in
the management or operation of any such business in such a manner as to be
engaged in competition with the Company, or (ii) violate any other provision of
this Agreement. The Employee understands and agrees that, by virtue of the
Employee’s position with the Company, the Employee will have substantial access
to and impact on the goodwill, confidential information and other legitimate
business interests of the Company, and therefore will be in a position to have a
substantial adverse impact on the Company’s business interests should the
Employee engage in activities in violation of the restrictive covenants of this
Section 5.1. The Employee acknowledges that the Company is materially relying
upon the Employee’s compliance with the terms of this

 

-7-



--------------------------------------------------------------------------------

Section 5.1 and that the Employee’s covenants herein are material to the
Company’s ongoing operations. The Employee further acknowledges that the
Employee’s adherence to the restrictive covenants set forth in this Section 5.1
is also an important and substantial part of the consideration that the Company
is receiving under this Agreement, and agrees that the term, geographic area and
scope of the restrictive covenants in this Section 5.1 are reasonably necessary
to protect and preserve the legitimate business interest of the Company and
enforceable in all respects. Employee further acknowledges and agrees the
Employee is capable of obtaining gainful, lucrative and desirable employment
that does not violate the restrictions contained in this Agreement. The Employee
consents to the entry of injunctive relief to enforce such covenants, without
necessity of posting bond, in addition to such other relief to which the Company
may be entitled by law.

 

Section 5.2. Trade Secrets.

 

(a)     The Employee agrees to maintain in strict confidence, and not use or
disclose except pursuant to written instructions from the Company, any Trade
Secret (as defined below) of the Company, for so long as the pertinent data or
information remains a Trade Secret, provided that the obligation to protect the
confidentiality of any such information or data shall not be excused if such
information or data ceases to qualify as a Trade Secret as a result of the
unauthorized acts or omissions of the Employee.

 

(b)     The Employee agrees to maintain in strict confidence and, except as
necessary to perform his duties hereunder, not to use or disclose any
Confidential Business Information (as hereinafter defined) during his employment
hereunder and for a period of one (1) year thereafter.

 

(c)     Upon termination of his employment, the Employee shall leave with the
Company all business records, contracts, calendars, databases, telephone lists,
rolodexes, and other materials or business records relating to the Company, its
business or customers, including all physical and electronic copies thereof,
whether or not the Employee prepared such materials or records himself; provided
that the Employee shall have the right to retain any personal property
(including personal records) maintained at the Company’s offices or otherwise.

 

(d)     The Employee may disclose Trade Secrets or Confidential Business
Information pursuant to any order or legal process requiring him (in his legal
counsel’s reasonable opinion) to do so, provided that the Employee shall first
have notified the Company in writing of the request or order to so disclose the
Trade Secrets or Confidential Business Information in sufficient time to allow
the Company to seek an appropriate protective order.

 

(e)     “Trade Secret” shall mean any information, including, but not limited
to, technical or non-technical data, a formula, a pattern, a compilation, a
program, a plan, a device, a method, a technique, a drawing, a process,
financial data, financial

 

-8-



--------------------------------------------------------------------------------

plans, product plans, or a list of actual or potential customers or suppliers
which (i) derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons
who can obtain economic value from its disclosure or use, and (ii) is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy. “Confidential Business Information” shall mean any nonpublic
information of a competitively sensitive nature, other than Trade Secrets,
acquired by the Employee, directly or indirectly, in connection with the
Employee’s employment, including (without limitation) oral and written
information concerning the Company’s financial position and results of
operations (revenues, margins, assets, net income, etc.)), annual and long-range
business plans, marketing plans and methods, account invoices, oral or written
customer information, and personnel information.

 

Section 5.3. Remedies. In the event the Employee violates or threatens to
violate the provisions of this Section 5, the parties acknowledge and agree that
damages at law will be an insufficient remedy and that the Company will be
entitled to equitable relief in addition to any other remedies or rights
available to the Company, and no bond or security will be required in connection
with such equitable relief.

 

Section 5.4. Counterclaims. The existence of any claim or cause of action the
Employee may have against the Company will not at any time constitute a defense
to the enforcement by the Company of the restrictions or rights provided by this
Section 5, but the failure to assert such claim or cause of action shall not be
deemed to be a waiver of such claim or cause of action.

 

Section 5.5. Company. For purposes of this Section 5, “Company” shall include
the Company and all of its direct and indirect subsidiaries, and any
predecessors and successors of the Company.

 

Section 5.6. Modification. The Employee and the Company agree that they will
negotiate in good faith to amend this Agreement from time to time to modify the
terms of this Section 5, including the definition of the terms “Business,”
“Trade Secrets” and “Confidential Business Information,” to reflect changes in
the Company’s business and affairs so that the scope of the limitations placed
on the Employee’s activities by this Section 5 accomplish the parties’ intent in
relation to the then current facts and circumstances. Any such amendment shall
be effective only when embodied in a written document signed by the Employee and
the Company. This Section 5 shall survive any termination of this Agreement.

 

Section 6.    Ownership of Employee’s Work

 

Section 6.1. Company Developments. The Employee hereby assigns to the Company
all of the Employee’s right, title and interest (including, without limitation,
the right to file and prosecute applications for domestic and foreign letters
patent and to have issued such letters patent) in any and all Company
Developments. “Company

 

-9-



--------------------------------------------------------------------------------

Developments” means any Development that (a) is conceived, completed or reduced
to practice during the Employee’s employment with the Company solely or jointly
by the Employee, or created wholly or in part by the Employee, whether or not
such Development is patentable, copyrightable or susceptible to other forms of
protection, and (b)(i) relates to the actual or anticipated business, research
or development of the Company, (ii) results from any work the Employee does
using any equipment, facilities, materials, trade secrets or personnel of the
Company, or (iii) is suggested by or results from any task assigned to the
Employee or work performed by the Employee for or on behalf of the Company.
“Development” means any idea, invention, discovery, improvement, innovation,
design of a useful article (whether the design is ornamental or otherwise),
computer program and related documentation, and other work of authorship.

 

Section 6.2. Works Made for Hire. The Employee acknowledges that all writings
and works of authorship, including, without limitation, works that contain
software program codes, that the Employee makes or conceives, alone or with
others, during the period of time the Employee is employed by the Company and
that relate in any way to the actual or then-prospective business of the Company
or its subsidiaries or affiliates are works made for hire and the property of
the Company, including, without limitation, copyrights on those writings and
works of authorship and the right to file and prosecute applications for
domestic and foreign letters patent and to have issued such letters patent with
respect to such writings and works of authorship.

 

Section 6.3. Copyrights. The Employee hereby assigns to the Company all the
Employee’s right, title, and interest of any kind, and nature in and to all
copyrights, copyright licenses, and copyright interests of every kind and
nature, and any and all renewals and extensions thereof that may be secured
under all laws now or hereafter in force and any and all causes of action
heretofore accrued or which may hereafter accrue in the Employee’s favor for
infringement of such copyrights, copyright licenses, and copyright interests
that the Employee makes or conceives, alone or with others, during the period of
time in which the Employee is employed by the Company, and that relate in any
way to the actual or then-prospective business of the Company or its
subsidiaries or affiliates, whether or not published, to the full extent of such
rights.

 

Section 7. Compliance With Other Agreements. The Employee represents and
warrants to the Company that he is free to enter this Agreement and that the
execution of this Agreement and the performance of his obligations under this
Agreement will not, as of the date of this Agreement or with the passage of
time, conflict with, cause a breach of or constitute a default under any
agreement to which the Employee is a party or may be bound.

 

Section 8. Severability. Every provision of this Agreement is intended to be
severable. If any provision or portion of a provision is illegal or invalid,
then the remainder of this Agreement will not be affected. Moreover, any
provision of this Agreement which is determined to be unreasonable, arbitrary or
against public policy will be modified as necessary so that it is not
unreasonable, arbitrary or against public policy.

 

-10-



--------------------------------------------------------------------------------

Section 9.   Waiver. A waiver by a party to this Agreement of any breach of this
Agreement by the other party will not operate or be construed as a waiver of any
other breach or a waiver of the same breach on a future occasion. No delay or
omission by either party to enforce any rights it may have under this Agreement
will operate or be construed as a waiver.

 

Section 10. Amendment. This Agreement may not be amended or modified except by a
writing signed by both parties.

 

Section 11. Headings. The various headings contained in this Agreement are
inserted only as a matter of convenience and in no way define, limit or extend
the scope or intent of any of the provisions of this Agreement.

 

Section 12. Counterparts. This Agreement may be executed in several
counterparts, each of which will be deemed an original, but all of which taken
together will constitute one and the same instrument.

 

Section 13. Number and Pronouns. Wherever from the context it appears
appropriate, each term stated in either the singular or the plural will include
the singular and the plural and pronouns stated in the masculine, feminine or
neuter gender will include the masculine, feminine and neuter genders.

 

Section 14. Assignment; Binding Effect. Neither this Agreement nor any right or
interest hereunder shall be assignable by either the Employee or the Company
without the other party’s prior written consent; provided, however, that nothing
in this Section 14 shall preclude (i) the Employee from designating a
beneficiary to receive any benefits payable hereunder upon his death, or (ii)
the executors, administrators or other legal representatives of the Employee or
his estate from assigning any rights hereunder to the person or persons entitled
thereto. Except as otherwise provided herein, this Agreement will be binding
upon and inure to the benefit of the parties hereto and their respective legal
representatives, administrators, executors, successors and assigns.

 

Section 15. Arbitration. Any dispute between the parties shall be resolved
through binding arbitration conducted by the American Arbitration Association
under the rules then in effect. The parties agree that any arbitration
proceeding shall be conducted in Atlanta, Georgia and hereby consent to
jurisdiction and venue there. The predominately nonprevailing party, as
determined by the arbitrator(s), shall pay the reasonable attorneys’ fees and
other expenses of the predominately prevailing party in any such arbitration or
resulting litigation.

 

Section 16. Entire Agreement. With respect to its subject matter, this Agreement
constitutes the entire understanding of the parties superseding all prior
agreements, understandings, negotiations and discussions between them, whether
written or oral, and

 

-11-



--------------------------------------------------------------------------------

there are no other understandings, representations, warranties or commitments
with respect thereto except as embodied herein.

 

Section 17. Governing Law. This Agreement shall be governed by and interpreted
in accordance with the substantive laws of the State of Georgia without
reference to conflicts of law.

 

Section 18. Notices. Any notices or other communications required or permitted
under this Agreement shall be in writing and shall be deemed to have been duly
given and delivered when delivered in person, two (2) days after being mailed
postage prepaid by certified or registered mail with return receipt requested,
or when delivered by overnight delivery service or by facsimile to the recipient
at the following address or facsimile number, or to such other address or
facsimile number as to which the other party subsequently shall have been
notified in writing by such recipient:

 

If to the Company:

 

Xpedite Systems, Inc.

c/o Ptek Holdings, Inc.

3399 Peachtree Road

The Lenox Building, Suite 700

Atlanta, GA 30326

Attention: Chief Financial Officer

Facsimile:

 

With a copy to (which shall not constitute notice):

 

PTEK Holdings, Inc.

3399 Peachtree Road

The Lenox Building, Suite 700

Atlanta, GA 30326

Attn: Chief Legal Officer

Facsimile: (404) 262-8540

 

If to the Employee:

 

Travis Lee Provow

310 Pilgrimage Pt.

Alpharetta, GA 30022

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

 

XPEDITE SYSTEMS, INC.

 

 

By: /s/ Boland T. Jones                                             

 

 

Its: Chairman                                                             

 

 

EMPLOYEE

 

 

/s/ Travis Lee Provow                                  (SEAL)

Travis Lee Provow

 

-13-



--------------------------------------------------------------------------------

EXHIBIT A

 

3399 Peachtree Road

  Two City Place Dr.

Atlanta, GA 30326

  Suite 200     St.Louis MO 63141

3001 N. Rocky Point Drive East

   

Suite 231

   

Tampa, FL 33607

        1104 Imperial Road

100 Tormee Drive

  Cary, NC 27511

Tinton Falls, NJ 07724

   

15230 North 75th Street

  20397 Route 19

Suite 1031

  Suite 310

Scottsdale, AZ 85250

 

Cranberry Township, PA 16066

 

8880 Rio San Diego Drive

  8401 Greensboro Drive

Suite 800

  Suite 140

San Diego, CA 92108

 

McLean, VA 22102

 

100 First Street

  Sawgrass Lake Center

Suite 1715

  13450 West Sunrise Blvd

San Francisco, CA 94105

  Suite 190     Sunrise, FL 33323

1001 Fourth Avenue Plaza

   

Suite 3200

  5550 LBJ Freeway

Seattle, WA 98154

  Suite 230     Dallas, TX 75240

300 South Wacker

   

Suite 250

  13201 NW Freeway

Chicago, IL 60606

  Suite 502     Houston, TX 77040

980 Washington Street

   

Suite 124

   

Dedham, MA 02026

 

   

30500 Northwestern Highway

   

Suite 315

   

Farmington Hills, MI 48334

 

   

Union Plaza Officenter

   

333 N. Washington Avenue

   

Suite 310

   

Minneapolis, MN 55401

   

 

-14-



--------------------------------------------------------------------------------

132 Nassau Street

Suite 711

New York, NY 10038

 

23240 Chagrin Blvd.

Suite 800

Cleveland, OH 44122

 

901 North Lake Destiny Drive

Suite 148

Maitland, Florida 32751

 

-15-